          Case 4:19-cv-01855-CLM Document 5 Filed 11/21/19 Page 1 of 4                               FILED
                                                                                            2019 Nov-21 PM 04:11
                                                                                            U.S. DISTRICT COURT
                                                                                                N.D. OF ALABAMA


                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA

ROY S. MOORE


                  Plaintiffs,
v.
                                                     Case No.: 4:19-cv-1855
GUY CECIL, et al

                   Defendants.




                 AMENDED MOTION TO BE ADMITTED PRO HAC VICE

       Plaintiff Roy Moore (“Judge Moore”), through the undersigned counsel, Melissa L. Isaak,
hereby moves for the admission of Larry Klayman, Esq. pro hac vice pursuant to Local Rule
83.1(b) for the purposes of appearing as co-counsel on behalf of Roy S. Moore in the above styled
matter as offers as follows:
       1. This motion is based on the affidavit of Larry Klayman below and attachments thereto.
       2. Larry Klayman shall immediately make payment to this Court in the amount of $75.00
           for the payment of his admission fee.
       3. The undersigned, anticipated co-counsel in this matter, consents and agrees to all
           responsibilities detailed in Local Rule 83.1(b)(2) and respectfully requests that this
           Honorable Court grant this motion for Pro Hac Vice.


Dated: November 21, 2019                            Respectfully Submitted,

                                                      /s/ Melissa L. Isaak
                                                    Melissa L. Isaak (ASB 4872 A 59I)
                                                    melissa@protectingmen.com
                                                    The Isaak Law Firm
                                                    2815B Zelda Road
                                                    Montgomery, AL 36106
                                                    (334) 262-8200
         Case 4:19-cv-01855-CLM Document 5 Filed 11/21/19 Page 2 of 4



                               CERTIFICATE OF SERVICE

        I hereby certify that on the 21st day of November, 2019, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system which will send notification of
such filing to CM/ECF participants and I hereby certify that I have mailed by United States
Postal Service the document to the following non-CM/ECF participants:

1.     Guy Cecil
       Priorities USA
       1030 15th Street NW, Suite 950
       Washington DC 20005

2.     Priorities USA
       1030 15th Street NW, Suite 950
       Washington DC 20005
       Guy Cecil, Chairman

3.     Senate Majority PAC
       700 13th Street NW, Suite 600
       Washington DC 20005
       J.B. Poersch, President

4.     Bully Pulpit Interactive LLC
       1750 K Street NW, Suite 450
       Washington, DC 20006
       Andrew Bleeker, President

5.     Waterfront Strategies
       3050 K Street NW, Suite 100
       Washington DC 20007
       Raelynn Olson, President

                                                  /s/ Melissa Isaak_______
                                                  Counsel for the Plaintiff
            Case 4:19-cv-01855-CLM Document 5 Filed 11/21/19 Page 3 of 4



                            AFFIDAVIT OF LARRY KLAYMAN

       1.      I, Larry Klayman, hereby being sworn deposes and says that the following is true

and correct and based on my personal knowledge and belief.

       2.      I am over the age of 18 and mentally and legally competent to make this affidavit,

sworn under oath.

       3.      My residence address for security purposes is 7050 W. Palmetto Park Rd. #15-

287, Boca Raton, FL, 33433.

       4.      My office address is 7050 W. Palmetto Park Rd. #15-287, Boca Raton, FL,

33433. My telephone number is 561-558-5336. My email address is leklayman@gmail.com. My

facsimile number is 202-318-8839.

       5.      I have been admitted to practice before the following courts, as of the following

dates. Certificates of Good Standing for The Florida Bar and the District of Columbia Bar are

also attached hereto.

       U.S. Supreme Court 4/25/88

       U.S. Court of Appeals for the District of Columbia 4/22/88

       U.S. Court of Appeals for the Ninth Circuit 1/22/00

       U.S. District Court for the N. Dist. of TX 8/9/02

       U.S. District Court for the S. Dist. of FL 12/29/77

       The Florida Bar 12/7/77

       The District of Columbia Bar 12/22/80

       The Pennsylvania Bar 1/6/1989

       6.      I am a member in good standing of each of the foregoing courts, except for The

Pennsylvania Bar, which I allowed to lapse due to not having completed CLE courses. I am on
            Case 4:19-cv-01855-CLM Document 5 Filed 11/21/19 Page 4 of 4



administrative suspension and am eligible for reinstatement, should I wish to practice in

Pennsylvania.

       7.       Melissa Isaak, Esq. will serve as local counsel in this matter, should I be admitted

pro hac vice.

       I hereby swear under oath and penalty of perjury that the foregoing facts are true and

correct to the best of my knowledge and belief.

       Executed on November 21, 2019

                                                      _/s/ Larry Klayman__________
